               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 CHRISTOPHER LEFEVER, et al.,
       Plaintiffs,                                NO. 3:17-CV-1499

              v.                                  (JUDGE CAPUTO)
 UNITED STATES OF AMERICA,
       Defendant.
                                      ORDER
      NOW, this 18th day of October, 2018, IT IS HEREBY ORDERED that:
(1)   Richard Rose’s Motion for Leave to Proceed In Forma Pauperis (Doc. 4) is
      construed as a motion to proceed without full prepayment of fees and costs, and
      is GRANTED.
(2)   Robert Cummings’ Motion for Leave to Proceed In Forma Pauperis (Doc. 6) is
      construed as a motion to proceed without full prepayment of fees and costs, and
      is GRANTED.
(3)   Christopher Lefever’s Motion for Leave to Proceed In Forma Pauperis (Doc.
      11) is construed as a motion to proceed without full prepayment of fees and
      costs, and is GRANTED.
(4)   Daniel Greatwalker’s Motion for Leave to Proceed In Forma Pauperis (Doc. 13)
      is construed as a motion to proceed without full prepayment of fees and costs,
      and is GRANTED.
(5)   The Motion for Extension of Time to File Brief (Doc. 8) is DENIED as moot
      because Plaintiffs have since filed a motion and brief in support of their claims
      (Docs. 18-19).
(6)   Plaintiffs’ Petition for Relief Under the Federal Tort Claims Act (Doc. 18),
      construed as a motion for summary judgment, is DENIED without prejudice
      to re-filing at the proper time in this litigation after Defendant has been served
      and in accordance with the Federal Rules of Civil Procedure and this Court’s
      Local Rules.
(7)   Virgil Bigay’s Motion to Join as Plaintiff to the Complaint (Doc. 15) is
      GRANTED. The Clerk of Court is directed to amend the docket to reflect
      Virgil Bigay as a Plaintiff to this action.
(8)   Plaintiffs’ Motion for Summary Judgment (Doc. 23), identified as a Motion for
      Default Judgment on the docket, is DENIED without prejudice to re-filing at
      the proper time in this litigation after Defendant has been served and in
      accordance with the Federal Rules of Civil Procedure and this Court’s Local
      Rules.
(9)   Plaintiffs’ Motion to Amend the Complaint to include David Ebbert, Andrew
      Edinger, and Jennifer Seroski as Defendants (Doc. 29) is DENIED because the
      Complaint asserts only claims under the Federal Tort Claims Act and “the FTCA
      authorizes suits only against the United States itself, not individual defendants
      or agencies.” Gary v. Pa. Human Relations Comm’n, 497 F. App’x 223, 228 (3d
      Cir. 2012); see also CNA v. United States, 535 F.3d 132, 138 n.2 (3d Cir. 2008)
      (“The Government is the only proper defendant in a case brought under the
      FTCA.”); Rankin v. Bledsoe, No. 11-2352, 2012 WL 1965668, at *2 (M.D. Pa.
      May 31, 2012).
(10) The United States Marshal is directed to serve Plaintiff’s Complaint (Doc. 1) on
      the named Defendant.
(11) The Motion to Serve Defendant (Doc. 33) is DENIED as moot.


                                                     /s/ A. Richard Caputo
                                                    A. Richard Caputo
                                                    United States District Judge




                                            2
